Case 1:16-cv-10666-JGD Document 166-15 Filed 09/02/20 Page 1 of 3




                         EXHIBIT O
            Case 1:16-cv-10666-JGD Document 166-15 Filed 09/02/20 Page 2 of 3


             JEFFREY D. STERNKLAR LLC


      August 28, 2020


      BY E-MAIL

      Patrick T. Clendenen, Esq. (ptc@clenlaw.com)
      Clendenen & Shea
      400 Orange Street
      New Haven, CT 06511

      Re:   Armstrong v. White Winston Select Asset Funds, Inc.

      Dear Pat:

            I write in further response to your letters dated July 8, 2020, July 20, 2020,
      July 21, 2020, and August 5, 2020.

             As you know, Hillcrest Capital Advisors and Robert Mahoney produced a
      significant number of documents that were responsive to your requests set forth in
      your letters, including bank statements, correspondence, and invoices, except for
      Hillcrest/Mahoney texts, which are being searched for and gathered for production.
      If Mr. Mahoney or Mr. Enright locates additional documents responsive to your
      requests for documents supporting specific line items in the spreadsheets referenced
      in your letters, or specific transactions, those documents will be reviewed and
      produced, as necessary and appropriate. Thus, except for Mr. Mahoney’s texts, it is
      White Winston’s position that you have all of the documentation that you have
      requested regarding specific transactions and line items set forth in your letters.

              We believe the only outstanding items that you have requested in your letters
      is: (i) the documents that were withheld in White Winston’s first production of
      documents; (ii) an updated privilege log reflecting the withheld documents; and (iii)
      additional text messages of Todd Enright. We have attempted to locate the documents
      that were previously withheld from the production. However, we are having difficulty
      with our document review vendor who is storing the documents, including the
      documents that were withheld, and who prepared the privilege log. We have not yet

26TH FLOOR
225 FRANKLIN STREET
BOSTON, MA 02110
JEFFREY@STERNKLARLAW.COM   | (DIRECT) 617.207.7800   | (MOBILE) 617.733.5171
      Case 1:16-cv-10666-JGD Document 166-15 Filed 09/02/20 Page 3 of 3

Patrick T. Clendenen, Esq.
August 28, 2020
Page 2

been able to access these documents. We are attempting to fix this problem, and will
respond to your additional requests and update the privilege log when we resolve the
issue with our vendor.

       As noted previously, Mr. Enright has not located any additional text messages
to produce.

     I believe this addresses all outstanding items. Please call me if you believe I
am mistaken or if you have questions or would like to discuss.

                                             Sincerely,



                                             Jeffrey D. Sternklar
cc:   (By E-Mail)
      Mr. Todd Enright
      Mr. Robert Mahoney
      Kellie Fisher, Esq.
